Exhibit 10.5

 



Execution Version



 

 

 

 

 

 

 

 

 

 



FOUNDER STOCKHOLDERS AGREEMENT

 

DATED AS OF JULY 11, 2019

 

AMONG

 

REPAY HOLDINGS CORPORATION

 

AND

 

THE FOUNDERS PARTY HERETO

 

 

 

 

 

 

 

 

 

 

 

 

 





 

 



Table of Contents

 



 

Page

ARTICLE I. INTRODUCTORY MATTERS 1     1.1 Defined Terms 1 1.2 Construction 5    
  ARTICLE II. CORPORATE GOVERNANCE MATTERS 5     2.1 Election of Directors 5 2.2
Compensation 7 2.3 Other Rights of Founder Designees 8       ARTICLE III.
INFORMATION 8     3.1 Books and Records; Access 8 3.2 Certain Reports 8 3.3
Confidentiality 9 3.4 Information Sharing 9       ARTICLE IV. ADDITIONAL
COVENANTS 9     4.1 Pledges 9 4.2 Spin-Offs or Split-Offs 9       ARTICLE V.
GENERAL PROVISIONS 10     5.1 Termination 10 5.2 Notices 10 5.3 Amendment;
Waiver 10 5.4 Further Assurances 11 5.5 Assignment 11 5.6 Third Parties 11 5.7
Governing Law 11 5.8 Jurisdiction; Waiver of Jury Trial 11 5.9 Specific
Performance 11 5.10 Entire Agreement 12 5.11 Severability 12 5.12 Table of
Contents, Headings and Captions 12 5.13 Counterparts 12 5.14 No Recourse 12





 



i

 

 

FOUNDER STOCKHOLDERS AGREEMENT

 

This Founder Stockholders Agreement is entered into as of July 11, 2019 by and
among Repay Holdings Corporation, a Delaware corporation and the successor to
Parent (as defined below) (together with Parent to the extent applicable, the
“Company”), John A. Morris (“Morris”), Shaler V. Alias (“Alias), The 2018 JAM
Family Charitable Trust dated March 1, 2018, JOSEH Holdings, LLC, Alias
Holdings, LLC and each of the other parties from time to time party hereto
(each, including Morris and Alias, a “Stockholder” and collectively, the
“Stockholders”). Morris and Alias are sometimes referred to herein,
individually, as a “Founder” and, collectively, as the “Founders.”

 

RECITALS:

 

WHEREAS, Thunder Bridge Acquisition Ltd., a Cayman Islands exempted company
(“Parent”), TB Acquisition Merger Sub LLC, a Delaware limited liability company
and wholly-owned subsidiary of Parent (“Merger Sub”), Hawk Parent Holdings LLC,
a Delaware limited liability company (together with the successor thereto upon
the consummation of the Merger (as defined below), “Opco”) and, solely in its
capacity as the Company Securityholder Representative thereunder, CC Payment
Holdings, L.L.C., a Delaware limited liability company, have entered into that
certain Agreement and Plan of Merger (as amended, the “Merger Agreement”), dated
as of January 21, 2019, pursuant to which Merger Sub will merge with and into
Opco (the “Merger”) with Opco being the surviving limited liability company; and

 

WHEREAS, in connection with the Merger, the Company and the Stockholders wish to
set forth certain understandings between such parties, including with respect to
certain governance matters.

 

NOW, THEREFORE, the parties agree as follows:

 

ARTICLE I.
INTRODUCTORY MATTERS

 

1.1 Defined Terms. In addition to the terms defined elsewhere herein, the
following terms have the following meanings when used herein with initial
capital letters:

 

“Affiliate” has the meaning set forth in Rule 12b-2 promulgated under the
Exchange Act, as in effect on the date hereof.

 

“Agreement” means this Founder Stockholders Agreement, as the same may be
amended, supplemented, restated or otherwise modified from time to time in
accordance with the terms hereof.

 

“Beneficially Own” has the meaning set forth in Rule 13d-3 promulgated under the
Exchange Act.

 

“Board” means the Board of Directors of the Company.

 





 

 

“Business Day” means a day other than a Saturday, Sunday, federal or New York
State holiday or other day on which commercial banks in New York City are
authorized or required by law to close.

 

“Class I Director” has the meaning set forth in the Organizational Documents of
the Company.

 

“Class II Director” has the meaning set forth in the Organizational Documents of
the Company.

 

“Class III Director” has the meaning set forth in the Organizational Documents
of the Company.

 

“Common Stock” means the shares of Class A Common Stock, par value $0.0001 per
share, of the Company, and any equity securities issued in respect thereof, or
in substitution therefor, in connection with any stock split, dividend or
combination, or any reclassification, recapitalization, merger, consolidation or
similar transaction. For the avoidance of doubt, for purposes of determining
whether a Person Beneficially Owns Common Stock of the Company under this
Agreement, such Person’s ownership will include any limited liability company
units of Opco which such Person can exchange into shares of Common Stock
pursuant to the Second Amended and Restated Limited Liability Company Agreement
of Opco and the Exchange Agreement (as defined in the Merger Agreement).

 

“Company” has the meaning set forth in the Preamble.

 

“Confidential Information” means any information concerning the Company or its
Subsidiaries that is furnished after the date of this Agreement by or on behalf
of the Company or its designated representatives to a Stockholder or its
designated representatives, together with any notes, analyses, reports, models,
compilations, studies, documents, records or extracts thereof containing, based
upon or derived from such information, in whole or in part; provided, however,
that Confidential Information does not include information:

 

(i)that is or has become publicly available other than as a result of a
disclosure by a Stockholder or its designated representatives in violation of
this Agreement;

 

(ii)that was already known to a Stockholder or its designated representatives or
was in the possession of a Stockholder or its designated representatives, in
either case without an obligation of confidentiality to the Company or its
Affiliate, prior to its being furnished by or on behalf of the Company or its
designated representatives;

 

(iii)that is received by a Stockholder or its designated representatives from a
source other than the Company or its designated representatives; provided, that
the source of such information was not actually known by such Stockholder or
designated representative to be bound by a confidentiality agreement with, or
other contractual obligation of confidentiality to, the Company or its
Affiliate;

 



2

 

 

(iv)that was independently developed or acquired by a Stockholder or its
designated representatives or on its or their behalf, in any case, without the
violation of the terms of this Agreement or the use of or reference to any
Confidential Information; or

 

(v)that a Stockholder or its designated representatives is required, in the good
faith determination of such Stockholder or such designated representative, to
disclose by applicable law, regulation or legal process; provided, that such
Stockholder or such designated representative (A) to the extent permitted by
applicable law, notifies the Company reasonably in advance of any such
disclosure, (B) reasonably cooperates (at the Company’s sole expense) with the
Company in any reasonable efforts taken by the Company to prevent or limit such
disclosure and (C) otherwise takes reasonable steps to minimize the extent of
any such required disclosure; provided, further, that the requirements of the
foregoing proviso shall not be required where disclosure is made in connection
with a routine audit or examination by a regulatory or self-regulatory
authority, bank examiner or auditor and such audit or examination does not
specifically reference the Company or this Agreement.

 

“Control” (including its correlative meanings, “Controlled by” and “under common
Control with”) means possession, directly or indirectly, of the power to direct
or cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise) of a Person.

 

“Director” means any director of the Company from time to time.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

 

“Founder Designee” has the meaning set forth in Section 2.1(d).

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Immediate Family” means, with respect to an individual, the spouse, domestic
partner designated in good faith by such individual, lineal descendants or
antecedents of such individual, mother-in-law, father-in-law, son-in-law,
daughter-in-law, adopted or step child or grandchild.

 

“Information” has the meaning set forth in Section 3.1 hereof.

 

“Initial Board” means the Board of Directors of the Company immediately
following the consummation of the transactions contemplated by the Merger
Agreement.

 

“Law” means any statute, law, regulation, ordinance, rule, injunction, order,
decree, governmental approval, directive, requirement, or other governmental
restriction or any similar form of decision of, or determination by, or any
interpretation or administration of any of the foregoing by, any Governmental
Authority.

 



3

 

 

“Merger” has the meaning set forth in the Recitals.

 

“Merger Agreement” has the meaning set forth in the Recitals.

 

“Merger Sub” has the meaning set forth in the Recitals.

 

“NewCo has the meaning set forth in Section 4.2 hereof.

 

“Non-Recourse Party” has the meaning set forth in Section 5.14 hereof.

 

“Opco” has the meaning set forth in the Recitals.

 

“Organizational Documents” means: (1) the articles or certificate of
incorporation and the bylaws of a corporation; (2) the partnership agreement and
any statement of partnership of a general partnership; (3) the limited
partnership agreement and the certificate of limited partnership of a limited
partnership; (4) the limited liability company agreement, operating agreement
and the certificate of organization of a limited liability company, (5) the
trust agreement and any documents that govern the formation of a trust; (6) any
charter or similar document adopted or filed in connection with the creation,
formation, or organization of a Person; and (7) any amendment to any of the
foregoing.

 

“Parent” has the meaning set forth in the Recitals.

 

“Permitted Transferee” means, with respect to a Stockholder (or the individual
who Beneficially Owns a majority of the voting interests of such Stockholder, if
applicable), (x) upon the death of such Stockholder (or such individual), such
Stockholder’s (or such individual’s) estate, heirs, executors and administrators
and/or (y) a trust or other Affiliate of such Stockholder (or such individual)
that is controlled by such Stockholder (or such individual) and the
beneficiaries of which are comprised solely of such Stockholder (or such
individual) and the members of the Immediate Family of such Stockholder (or such
individual); provided, that in the cases of clause (x) and (y) above, any
transfer of interests is for bona fide inheritance or estate planning purposes.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or other form of business organization, whether or
not regarded as a legal entity under applicable Law, or any Governmental
Authority or any department, agency or political subdivision thereof.

 

“Service Provider” shall have the meaning set forth in the Organizational
Documents of the Operating Company.

 

“Stockholder” has the meaning set forth in the Preamble.

 



4

 

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which:
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, representatives or trustees thereof is at the time owned
or Controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or any combination thereof; or (ii) if a
limited liability company, partnership, association or other business entity, a
majority of the total voting power of stock (or equivalent ownership interest)
of the limited liability company, partnership, association or other business
entity is at the time owned or Controlled, directly or indirectly, by that
Person or one or more Subsidiaries of that Person or any combination thereof.
For purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity if such Person or Persons shall (a) be allocated a
majority of limited liability company, partnership, association or other
business entity gains or losses or shall be or (b) Control the managing member,
managing director or other governing body or general partner of such limited
liability company, partnership, association or other business entity.

 

“Total Number of Directors” means the total number of directors comprising the
Board from time to time.

 

1.2 Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party. Unless the context
otherwise requires: (a) “or” is disjunctive but not exclusive, (b) words in the
singular include the plural, and in the plural include the singular, (c) the
words “hereof,” “herein,” and “hereunder” and words of similar import when used
in this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Section references are to this Agreement unless
otherwise specified, and (d) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.

 

ARTICLE II.
CORPORATE GOVERNANCE MATTERS

 

2.1 Election of Directors.

 

(a) The Stockholder and the Company agree that the Initial Board as of the
consummation of the transactions contemplated by the Merger Agreement will
consist of the following nine (9) individuals: Jeremy Schein; Paul R. Garcia;
Shaler Alias; Richard E. Thornburgh; Robert H. Hartheimer; Maryann Goebel;
William Jacobs; John Morris; and Peter J. Kight, or such replacement Directors
as are designated pursuant to the Merger Agreement

 

(b) Subject to Section 2.1(c), each Founder shall have the right, but not the
obligation, to serve as Directors, and the individuals nominated for election as
Directors by or at the direction of the Board or a duly-authorized committee
thereof shall include, such Founder, with one such Founder being a Class I
Director and the other being a Class III Director; provided, that, the identity
of which Founder shall serve as a Class I Director and which Founder shall serve
as a Class III Director shall be designated set forth in the Merger Agreement.

 



5

 

 

(c) If at any time Morris ceases to serve as the Chief Executive Officer of the
Company, such Founder shall immediately resign as a Director, shall cease to
have the right to designate or be designated for nomination to the Board
pursuant to Section 2.1(b), and shall cease to be a “Founder Designee” for
purposes of this Agreement. If at any time Alias ceases to serve as the
President of the Company, such Founder shall immediately resign as a Director
shall cease to have the right to designate or be designated for nomination to
the Board pursuant to Section 2.1(a), and shall cease to be a “Founder Designee”
for purposes of this Agreement.

 

(d) Upon any resignation pursuant to Section 2.1(c) hereof, the Stockholders (by
written action of such Stockholders who Beneficially Own a majority of the
outstanding Common Stock Beneficially Owned by the Stockholders) shall have the
right, but not the obligation, to designate, and the individuals nominated for
election as Directors by or at the direction of the Board or a duly-authorized
committee thereof shall include, one independent Director; provided, that,
(i) the Director designated pursuant to this Section 2.1(d) must qualify as an
independent director under applicable rules of the Nasdaq Stock Market or any
other market upon which the shares of Common Stock are then listed, (ii) if the
Company Sponsor (as defined in the Merger Agreement), together with its
Affiliates, then collectively Beneficially Owns at least 5% of the outstanding
Common Stock, the identity of the Director designated pursuant to this Section
2.1(d) shall be subject to approval in the discretion of the Company Sponsor and
(iii) in no event shall the Stockholders be entitled to designate more than one
Director pursuant to this Section 2.1(d). In the event that (x) only one Founder
has resigned as Director, the independent Director designated pursuant to this
Section 2.1(d) shall serve in the same class of Directors as such Founder had
previously served, or (y) both Founders have simultaneously resigned as
Directors, the Stockholders (by written action from such Stockholders who
Beneficially Own a majority of the outstanding Common Stock Beneficially Owned
by the Stockholders) shall be entitled to elect whether the independent Director
designated pursuant to this Section 2.1(d) shall serve as a Class I Director or
a Class III Director.

 

(e) If at any time the Stockholders are entitled to designate but have not
designated an individual that the Stockholders are then entitled to designate
pursuant to Section 2.1(d) hereof, the Stockholders shall have the right, at any
time and from time to time, to designate such individual which they are so
entitled to so designate (subject to the terms of Section 2.1(d)), in which
case, any individuals nominated by or at the direction of the Board or any
duly-authorized committee thereof for election as Directors to fill any vacancy
on the Board shall include such designee, and the Company shall use its best
efforts to (x) effect the election of such designee, whether by increasing the
size of the Board or otherwise, and (y) cause the election of such designee to
fill any such newly-created vacancies or to fill any other existing vacancies.
Each such individual whom the Stockholders shall actually designate pursuant to
this Section 2.1 and who is thereafter elected and qualifies to serve as a
Director, together with each of the Founders, shall be referred to herein as a
“Founder Designee” (subject to Section 2.1(c)).

 

(f) Directors are subject to removal pursuant to the applicable provisions of
the Organizational Documents of the Company; provided, however, for as long as
this Agreement remains in effect, subject to applicable Law, Founder Designees
may only be removed pursuant to Section 2.1(c) hereof or, with respect to a
Founder Designee designated pursuant to Section 2.1(d), by written action of
such Stockholders who Beneficially Own a majority of the outstanding Common
Stock Beneficially Owned by the Stockholders.

 



6

 

 

(g) In the event that a vacancy is created at any time by death, retirement,
removal, disqualification, resignation or other cause with respect to the
Founder Designee designated pursuant to Section 2.1(d), any individual nominated
by or at the direction of the Board or any duly-authorized committee thereof to
fill such vacancy shall be, and the Company shall use its best efforts to cause
such vacancy to be filled, as soon as possible by, a new designee of the
Stockholders (subject to the terms of Section 2.1(d)), and the Company shall
take or cause to be taken, to the fullest extent permitted by law, at any time
and from time to time, all actions necessary to accomplish the same.

 

(h) The Company shall, to the fullest extent permitted by law, include in the
slate of nominees recommended by the Board at any meeting of stockholders called
for the purpose of electing directors (or consent in lieu of meeting), the
applicable persons pursuant to this Section 2.1 and use its best efforts to
cause the election of each such individual to the Board, including nominating
each such individual to be elected as a Director as provided herein,
recommending such individual’s election and soliciting proxies or consents in
favor thereof. In the event that any Founder Designee shall fail to be elected
to the Board at any meeting of stockholders called for the purpose of electing
directors (or consent in lieu of meeting), the Company shall use its best
efforts to cause such Founder Designee (or a new designee of the Stockholders)
to be elected to the Board, as soon as possible, and the Company shall take or
cause to be taken, to the fullest extent permitted by law, at any time and from
time to time, all actions necessary to accomplish the same.

 

(i) In addition to any vote or consent of the Board or the stockholders of the
Company required by applicable Law or the Organizational Documents of the
Company, and notwithstanding anything to the contrary in this Agreement, for so
long as this Agreement is in effect, any action by the Board to increase or
decrease the Total Number of Directors (other than any increase in the Total
Number of Directors in connection with the election of one or more Directors
elected exclusively by the holders of one or more classes or series of the
Company’s shares other than Common Stock) shall require the prior written
consent of the Stockholders who Beneficially Own a majority of the outstanding
Common Stock Beneficially Owned by the Stockholders.

 

(j) The rights of the Founders and the Stockholders set forth in this Section
2.1 shall at all times be subject to the requirement that each Founder Designee
must be eligible to serve as a Director under applicable rules of the Nasdaq
Stock Market or any other market upon which the shares of Common Stock are then
listed.

 

2.2 Compensation. The Founders shall not be entitled to any compensation as
Directors, other than (x) the compensation to which they are entitled as a
Service Provider and (y) reimbursement for travel and other out-of-pocket costs
incurred in connection with attending Board meetings and conducting other Board
business consistent with such reimbursement provided to other Directors. The
independent Founder Designee designated pursuant to Section 2.1(c) shall be
entitled to compensation consistent with the compensation received by other
non-employee Directors, including any fees and equity awards.

 



7

 

 

2.3 Other Rights of Founder Designees. Except as provided in Section 2.2, each
Founder Designee serving on the Board shall be entitled to the same rights and
privileges applicable to all other members of the Board generally or to which
all such members of the Board are entitled. In furtherance of the foregoing, the
Company shall indemnify, exculpate, and reimburse fees and expenses of the
Founder Designees (including by entering into an indemnification agreement in a
form substantially similar to the Company’s form director indemnification
agreement) and provide the Founder Designees with director and officer insurance
to the same extent it indemnifies, exculpates, reimburses and provides insurance
for the other members of the Board pursuant to the Organizational Documents of
the Company, applicable law or otherwise.

 

ARTICLE III.
INFORMATION

 

3.1 Books and Records; Access. The Company shall, and shall cause its
Subsidiaries to, keep proper books, records and accounts, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Company and each of its Subsidiaries in accordance with
generally accepted accounting principles. The Company shall, and shall cause its
Subsidiaries to, (a) permit the Stockholders and their respective designated
representatives (or other designees), at reasonable times and upon reasonable
prior notice to the Company, to review the books and records of the Company or
any of such Subsidiaries and to discuss the affairs, finances and condition of
the Company or any of such Subsidiaries with the officers of the Company or any
such Subsidiary and (b) provide the Stockholders all information of a type, at
such times and in such manner as is consistent with the Company’s past practice
or that is otherwise reasonably requested by such Stockholder from time to time
(all such information so furnished pursuant to this Section 3.1, the
“Information”). Subject to Section 3.4, any Stockholder (and any party receiving
Information from a Stockholder) who shall receive Information shall maintain the
confidentiality of such Information. Notwithstanding the foregoing, the Company
shall not be required to disclose any privileged Information of the Company so
long as the Company has used commercially reasonable efforts to enter into an
arrangement pursuant to which it may provide such information to the
Stockholders without the loss of any such privilege.

 

3.2 Certain Reports. The Company shall deliver or cause to be delivered to the
Stockholders, at their request:

 

(a) to the extent otherwise prepared by the Company, operating and capital
expenditure budgets and periodic information packages relating to the operations
and cash flows of the Company and its Subsidiaries; and

 

(b) to the extent otherwise prepared by the Company, such other reports and
information as may be reasonably requested by the Stockholders; provided,
however, that the Company shall not be required to disclose any privileged
information of the Company so long as the Company has used commercially
reasonable efforts to enter into an arrangement pursuant to which it may provide
such information to the Stockholders without the loss of any such privilege.

 



8

 

 

3.3 Confidentiality. Each Stockholder agrees that it will, and will direct its
designated representatives to, keep confidential and not disclose any
Confidential Information; provided, however, that such Stockholder and its
designated representatives may disclose Confidential Information to the other
Stockholders, to the Founder Designees and to (a) their and their Affiliates’
respective attorneys, accountants, consultants, insurers, financing sources and
other advisors in connection with such Stockholder’s investment in the Company,
(b) any Person, including a prospective purchaser of Common Stock, as long as
such Person has agreed, in writing, to customary confidentiality restrictions
with respect to such Confidential Information, (c) any of such Stockholder’s or
its respective Affiliates’ partners, members, stockholders, directors, officers,
employees or agents who reasonably need to know such information in the ordinary
course of business (the Persons referenced in clauses (a), (b) and (c), a
Stockholder’s “designated representatives”) or (d) as the Company may otherwise
consent in writing; provided, further, however, that (i) each designated
representative be under an obligation of confidentiality to either the Company
or the Stockholder with respect to such Confidential Information and (ii) each
Stockholder agrees to be responsible for any breaches of this Section 3.3 by
such Stockholder’s designated representatives.

 

3.4 Information Sharing. Each party hereto acknowledges and agrees that Founder
Designees may share any information concerning the Company and its Subsidiaries
received by them from or on behalf of the Company or its designated
representatives with each Stockholder and its designated representatives
(subject to such Stockholder’s obligation to maintain the confidentiality of
Confidential Information in accordance with Section 3.3).

 

ARTICLE IV.
ADDITIONAL COVENANTS

 

4.1 Pledges. Upon the request of any Stockholder that wishes to pledge,
hypothecate or grant security interests in any or all of the Common Stock held
by such Stockholder, including to banks or financial institutions as collateral
or security for loans, advances or extensions of credit, the Company agrees to
reasonably cooperate with each such Stockholder in taking any action reasonably
necessary to consummate any such pledge, hypothecation or grant, including
without limitation, delivery of letter agreements to lenders in form and
substance reasonably satisfactory to such lenders (which may include agreements
by the Company in respect of the exercise of remedies by such lenders) and
instructing the transfer agent to transfer any such Common Stock subject to the
pledge, hypothecation or grant into the facilities of The Depository Trust
Company without restricted legends; provided, in each case, that such
Stockholder is not otherwise restricted from pledging, hypothecating or granting
a security interest in such Common Stock under the terms of the Company Equity
Holder Support Agreements (as defined in the Merger Agreement) or any other
agreement with the Company or applicable securities Law.

 

4.2 Spin-Offs or Split-Offs. In the event that the Company effects the
separation of any portion of its business into one or more entities (each, a
“NewCo”), whether existing or newly formed, including without limitation by way
of spin-off, split-off, carve-out, demerger, recapitalization, reorganization or
similar transaction, and any Stockholder will receive equity interests in any
such NewCo as part of such separation, the Company shall cause any such NewCo to
enter into a Stockholders agreement with the Stockholders that provides such
Stockholder with rights vis-á-vis such NewCo that are substantially identical to
those set forth in this Agreement.

 



9

 

 

ARTICLE V.
GENERAL PROVISIONS

 

5.1 Termination. This Agreement shall terminate at such time as the Stockholders
and their Permitted Transferees collectively Beneficially Own less than 5% of
the outstanding Common Stock. Notwithstanding the foregoing, Section 2.1(c)
shall survive any termination hereof.

 

5.2 Notices. Any notice, designation, request, request for consent or consent
provided for in this Agreement shall be in writing and shall be either
personally delivered, sent by facsimile or sent by reputable overnight courier
service (charges prepaid) to the Company at the address set forth below and to
any other recipient at the address indicated on the Company’s records, or at
such address or to the attention of such other Person as the recipient party has
specified by prior written notice to the sending party. Notices and other such
documents will be deemed to have been given or made hereunder when delivered
personally or sent by facsimile (receipt confirmed) and one (1) Business Day
after deposit with a reputable overnight courier service.

 

The Company’s address is:

 

Repay Holdings Corporation
3 West Paces Ferry Road, Suite 200

Atlanta, Georgia 30305

Attention: John A. Morris, CEO

Phone: (404) 504-7474

Email: jmorris@repayonline.com

 

Each Stockholder’s address is:

 

c/o Hawk Parent Holdings LLC
3 West Paces Ferry Road, Suite 200

Atlanta, Georgia 30305

Attention: John A. Morris, CEO

Phone: (404) 504-7474

Email: jmorris@repayonline.com

 

5.3 Amendment; Waiver. This Agreement may be amended, supplemented or otherwise
modified only by a written instrument executed by the Company and the other
parties hereto. Neither the failure nor delay on the part of any party hereto to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

 



10

 

 

5.4 Further Assurances. The parties hereto will sign such further documents,
cause such meetings to be held, resolutions passed, exercise their votes and do
and perform and cause to be done such further acts and things necessary, proper
or advisable in order to give full effect to this Agreement and every provision
hereof. To the fullest extent permitted by law, the Company shall not directly
or indirectly take any action that is intended to, or would reasonably be
expected to result in, any Stockholder being deprived of the rights contemplated
by this Agreement.

 

5.5 Assignment. This Agreement may not be assigned without the express prior
written consent of the other parties hereto, and any attempted assignment,
without such consents, will be null and void. This Agreement will inure to the
benefit of and be binding on the parties hereto and their respective successors
and permitted assigns.

 

5.6 Third Parties. This Agreement does not create any rights, claims or benefits
inuring to any person that is not a party hereto nor create or establish any
third party beneficiary hereto.

 

5.7 Governing Law. THIS AGREEMENT AND ITS ENFORCEMENT AND ANY CONTROVERSY
ARISING OUT OF OR RELATING TO THE MAKING OR PERFORMANCE OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK.

 

5.8 Jurisdiction; Waiver of Jury Trial. Each party hereto hereby (i) agrees that
any action, directly or indirectly, arising out of, under or relating to this
Agreement shall exclusively be brought in and shall exclusively be heard and
determined by either the Supreme Court of the State of New York sitting in
Manhattan or the United States District Court for the Southern District of New
York, and (ii) solely in connection with the action(s) contemplated by
subsection (i) hereof, (A) irrevocably and unconditionally consents and submits
to the exclusive jurisdiction of the courts identified in subsection (i) hereof,
(B) irrevocably and unconditionally waives any objection to the laying of venue
in any of the courts identified in clause (i) of this Section 5.8, (C)
irrevocably and unconditionally waives and agrees not to plead or claim that any
of the courts identified in such clause (i) is an inconvenient forum or does not
have personal jurisdiction over any party hereto, and (D) agrees that mailing of
process or other papers in connection with any such action in the manner
provided herein or in such other manner as may be permitted by applicable law
shall be valid and sufficient service thereof. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any right
it may have to a trial by jury in respect of any claim or action directly or
indirectly arising out of, under or in connection with this Agreement or the
services contemplated hereby.

 

5.9 Specific Performance. Each party hereto acknowledges and agrees that in the
event of any breach of this Agreement by any of them, the other parties hereto
would be irreparably harmed and could not be made whole by monetary damages.
Each party accordingly agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate and agrees that the parties,
in addition to any other remedy to which they may be entitled at law or in
equity, shall be entitled to specific performance of this Agreement without the
posting of a bond.

 



11

 

 

5.10 Entire Agreement. This Agreement sets forth the entire understanding of the
parties hereto with respect to the subject matter hereof. There are no
agreements, representations, warranties, covenants or understandings with
respect to the subject matter hereof or thereof other than those expressly set
forth herein and therein. This Agreement supersedes all other prior agreements
and understandings between the parties with respect to such subject matter.
Notwithstanding the foregoing, nothing herein shall affect the rights and
obligations of the Company or any Stockholder or its Affiliate under any other
agreements with respect to confidentiality and non-use of information, which the
parties express agree shall not be superseded by the terms of this Agreement.

 

5.11 Severability. If any provision of this Agreement, or the application of
such provision to any Person or circumstance or in any jurisdiction, shall be
held to be invalid or unenforceable to any extent, (i) the remainder of this
Agreement shall not be affected thereby, and each other provision hereof shall
be valid and enforceable to the fullest extent permitted by law, (ii) as to such
Person or circumstance or in such jurisdiction such provision shall be reformed
to be valid and enforceable to the fullest extent permitted by law, and (iii)
the application of such provision to other Persons or circumstances or in other
jurisdictions shall not be affected thereby.

 

5.12 Table of Contents, Headings and Captions. The table of contents, headings,
subheadings and captions contained in this Agreement are included for
convenience of reference only, and in no way define, limit or describe the scope
of this Agreement or the intent of any provision hereof.

 

5.13 Counterparts. This Agreement and any amendment hereto may be signed in any
number of separate counterparts (including by facsimile, pdf or other electronic
document transmission), each of which shall be deemed an original, but all of
which taken together shall constitute one Agreement (or amendment, as
applicable).

 

5.14 No Recourse. This Agreement may only be enforced against, and any claims or
cause of action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement, the
transactions contemplated hereby or the subject matter hereof may only be made
against the parties hereto and no past, present or future Affiliate, director,
officer, employee, incorporator, member, manager, partner, stockholder, agent,
attorney or representative of any party hereto or any past, present or future
Affiliate, director, officer, employee, incorporator, member, manager, partner,
stockholder, agent, attorney or representative of any of the foregoing (each, a
“Non-Recourse Party”) shall have any liability for any obligations or
liabilities of the parties to this Agreement or for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby. Without
limiting the rights of any party against the other parties hereto, in no event
shall any party or any of its Affiliates seek to enforce this Agreement against,
make any claims for breach of this Agreement against, or seek to recover
monetary damages from, any Non-Recourse Party.

 

[Remainder of Page Intentionally Left Blank]

 



12

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

  COMPANY         Repay Holdings Corporation,   a Delaware corporation       By:
/s/ John A. Morris   Name: John A. Morris   Title: Chief Executive Officer

 

 

[Signature Page to Founder Stockholders Agreement]

 



 

 

  STOCKHOLDERS         /s/ John A. Morris   John A. Morris         /s/ Shaler V.
Alias   Shaler V. Alias         The 2018 JAM Family Charitable Trust dated March
1, 2018         By: /s/ John Morris   Name:  John Morris   Title: Trustee      
  JOSEH Holdings, LLC       By: /s/ John Morris   Name:  John Morris   Title:
Trustee         Alias Holdings, LLC         By: /s/ Shaler Alias   Name:  Shaler
Alias   Title: President

  

[Signature Page to Founder Stockholders Agreement]

 

 



